Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of October 29, 2007 to the Credit Agreement referred to
below, between Safeco Corporation (the “Borrower”), each of the Lenders
identified under the caption “LENDERS” on the signature pages hereto and
JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).

The Borrower, the Lenders party thereto (individually, a “Lender” and,
collectively, the “Lenders”) and the Administrative Agent are parties to a
Credit Agreement dated as of March 31, 2005 (as amended, the “Credit
Agreement”). The Borrowers and the Lenders wish to amend the Credit Agreement in
certain respects, and accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment No. 1 and not
otherwise defined are used herein as defined in the Credit Agreement.

Section 2. Amendments. Effective as provided in Section 5 hereof, the Credit
Agreement shall be amended as follows:

2.01. References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

2.02. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions (to the extent not already included in said
Section 1.01) in the appropriate alphabetical locations and by amending the
following definitions (to the extent already included in said Section 1.01) to
read in their entirety as follows:

“Shareholders’ Equity” means, as of any date of determination, the sum of
consolidated shareholders’ equity of the Borrower and its Subsidiaries as of
that date determined in accordance with GAAP, but excluding the effect of any
adjustment under Statement of Financial Accounting Standards No. 115; provided,
however, that for purposes of calculating Shareholder’s Equity for the Debt to
Capitalization Ratio and Section 7.09, no equity value shall be attributed to
any Additional Trust Securities unless the Required Lenders determine otherwise.

2.03. Section 7.09 of the Credit Agreement is hereby amended to read in its
entirety as follows:

“7.09 Shareholders’ Equity. The Borrower shall not permit Shareholder’s Equity
at any time to be less than the sum of (a) an amount equal to 75% of
Shareholder’s Equity as reported on the Borrower’s Quarterly Report on Form 10-Q
for the fiscal quarter ending September 30, 2007, (b) an amount equal to 50% of
the Consolidated Net



--------------------------------------------------------------------------------

Income earned in each full fiscal quarter ending after September 30, 2007 (with
no deduction for a net loss in any such fiscal quarter) and (c) an amount equal
to 25% of the Net Cash Proceeds received by the Borrower and its Subsidiaries
after September 30, 2007 from the issuance and sale of Capital Stock of the
Borrower or any Subsidiary (other than issuances to the Borrower or a
wholly-owned Subsidiary), including upon any conversion of debt securities of
the Borrower into such Capital Stock.”

Section 3. Waiver. Subject to the satisfaction of the conditions specified in
Section 5 hereof, each of the Lenders hereby waives any Default or Event of
Default that shall occur and be continuing as a result of (a) the Borrower’s
compliance with the requirements of Section 7.09 of the Credit Agreement solely
with respect to the four-month period ending October 31, 2007, and (b) any
breach of any representation or warranty made or deemed made by Borrower during
such period with respect to such compliance.

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and Lenders, after giving effect to the waiver set
forth in Section 3 hereof, that (a) the representations and warranties contained
in Article V of the Credit Agreement, as amended hereby, or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and as if each reference in said Article V to “this Agreement” (or
words of like import) included reference to this Amendment No. 1, and except
that the representations and warranties contained in subsections (a), (b) and
(c) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a), (b) and (c), respectively,
of Section 6.01 of the Credit Agreement and (b) no Default shall exist under the
Credit Agreement, as amended hereby.

Section 5. Conditions Precedent to Effectiveness. The amendments set forth in
Section 2 hereof and the waiver set forth in Section 3 hereof shall become
effective, as of the date hereof, upon receipt by the Administrative Agent of
one or more counterparts of this Amendment No. 1 executed by the Borrower and
each of the Required Lenders.

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 1 by signing any such counterpart. This Amendment No. 1 shall
be governed by, and construed in accordance with, the law of the State of New
York.

[remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

SAFECO CORPORATION By:  

/s/ Neal A. Fuller

Name:   Neal A. Fuller Title:   SVP & Treasurer

 

-3-



--------------------------------------------------------------------------------

LENDERS

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By:  

/s/ Melvin D. Jackson

Name:   Melvin D. Jackson Title:   Vice President BANK OF AMERICA, N.A. By:  

/s/ Kipling Davis

Name:   Kipling Davis Title:   Sr. Vice President U.S. BANK NATIONAL ASSOCIATION
By:  

/s/ Kurban H. Merchant

Name:   Kurban H. Merchant Title:   Vice President KEYBANK NATIONAL ASSOCIATION
By:  

 

Name:   Title:   THE BANK OF NEW YORK By:  

/s/ Jeffrey R. Dickson

Name:   Jeffrey R. Dickson Title:   Vice President WELLS FARGO BANK, N.A. By:  

/s/ Robert P. Fialkowsky

Name:   Robert P. Fialkowsky Title:   Senior Vice President

 

-4-



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:  

/s/ Edward J. Chidiac

Name:   Edward J. Chidiac Title:   Managing Director CITIBANK, N.A. By:  

/s/ Cynthia W. Priest

Name:   Cynthia W. Priest Title:   Director

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., NEW YORK BRANCH

By:  

/s/ S. Schaffer

Name:   S. Schaffer Title:   Vice President THE NORTHERN TRUST COMPANY By:  

 

Name:   Title:  

WILLIAM STREET COMMITMENT

CORPORATION (recourse only to the assets

of William Street Commitment Corp.)

By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President MELLON BANK, N.A. By:  

/s/ Jeffrey R. Dickson

Name:   Jeffrey R. Dickson Title:   Senior Vice President

 

-5-